Suspension of Action by the Office
This reissue application (correcting US 9,694,287) was subject to the Final Written Decision in PGR2018-00060 which found all claims of the patent (1–24) to be unpatentable. Upon publication of the upcoming trial certificate canceling all original claims of the patent (1–24), a Show Cause Order will be mailed notifying patent owner that they are precluded from going forward on this reissue absent a 1.182 petition in view of the trial certificate. 
Accordingly, prosecution in this application is suspended until such a petition is granted.  See 37 CFR 1.013(e).

/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992